DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2015/094722 filed 11/16/2015.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/4/2018, 11/30/2018, 8/9/2019, 4/2/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 12 all comprise (or are significantly similar to), among other things, A model parameter combination method, wherein the method is applied to a machine learning system, the machine learning system comprises at least one parameter collection group and at least one parameter delivery group, each parameter collection group is corresponding to at least one parameter delivery group, each parameter collection group comprises at least one node, each parameter delivery group comprises at least one node, a node comprised in the at least one parameter collection group is different from a node comprised in a corresponding parameter delivery group, and the method comprises: when any parameter collection group meets an intra-group combination condition, combining model parameters of M nodes in the parameter collection group that meets the condition, to obtain a first model parameter of the parameter collection group that meets the condition, wherein a smallest quantity s of combination nodes in the parameter collection group that meets the condition≤M≤a total quantity of nodes comprised in the parameter collection group that meets the condition; and sending, to N nodes in a parameter delivery group corresponding to the parameter collection group that meets the condition, the first model parameter of the parameter collection group that meets the condition, wherein 1≤N≤a total quantity of nodes comprised in the parameter delivery group corresponding to the parameter collection group that meets the condition. The remaining dependent claims further limit the invention.

Examiner supplements the record for this first action allowance. The International Search found the instant claimset inventive because the claims require collection and distribution groups 15/980496, which contains similar subject matter. The art cited in that application (namely Yan et al., Asynchronous Distributed Data Parallelism for Machine Learning) was published in the same month as the effective filing date, but Examiner cannot prove it predated the effective filing date. Further, it was produced at the Applicant’s lab and was cowritten by one of the inventors, which further makes the prior art status questionable. Even so, Examiner questions whether it renders the instant claimset obvious. Examiner cites it for the record and finds the claims non-obvious.
No other rejections are appropriate. All claims are allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449